NOS. 07-07-0088-CR
                                      07-07-0089-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                 MARCH 25, 2008
                         ______________________________

                       FELIPE HERNANDEZ, JR., APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

            FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

            NO. 15,436-B, 15,437-B; HONORABLE JOHN BOARD, JUDGE
                       _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


      Appellant, Felipe Hernandez, Jr., was convicted of aggravated robbery in two

causes and received seven year sentences in both cases, with the imposition of the

sentences being suspended for a period of ten years. The State subsequently filed a

motion to revoke appellant’s probation in both causes alleging that appellant had violated

the terms and conditions of probation by committing a new offense. The trial court

subsequently found the allegations in the State’s motion to revoke probation true and
sentenced appellant to concurrent terms of seven years incarceration in the Institutional

Division of the Texas Department of Criminal Justice. We affirm.


       Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his motion

to withdraw, counsel certifies that he has diligently reviewed the record and, in his opinion,

the record reflects no reversible error upon which an appeal can arguably be predicated.

Id. at 744-45. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App.

1978), counsel has candidly discussed why, under the controlling authorities, there is no

error in the trial court’s judgments. Additionally, counsel has certified that he has provided

appellant a copy of the Anders brief and motion to withdraw and appropriately advised

appellant of his right to file a pro se response in this matter. Stafford v. State, 813 S.W.2d
503, 510 (Tex.Crim.App. 1991). The court has also advised appellant of his right to file a

pro se response. Appellant has not filed a response.


       By his Anders brief, counsel raises grounds that could possibly support an appeal,

but concludes the appeal is frivolous. We have made an independent review of the entire

record to determine whether there are any arguable grounds which might support an

appeal. See Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988);

Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.Crim.App. 2005). We have found no such

arguable grounds and agree with counsel that the appeal is frivolous.




                                              2
      Accordingly, counsel’s motion to withdraw is hereby granted and the trial court’s

judgments are affirmed.




                                              Mackey K. Hancock
                                                   Justice



Do not publish.




                                          3